The testimony adduced is deemed sufficient to support the verdict of the jury. That the appellant *Page 414 
unlawfully took possession of the car in question is well supported by the proof, though controverted by the appellant's testimony. His conduct immediately before and at the time of the taking of the car, which was observed by one of the witnesses, subjected him to suspicion. His actions thereafter, including the rapidity with which he acted in transferring from the Buick car to the Ford car and the apparent flight, together with the other facts set out in the original opinion, were sufficient to support the conclusion of the jury that the appellant's intention in taking possession of the Buick car was to appropriate it to his own use and deprive the owner of its value.
The motion is overruled.
Overruled.